Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.
 Election/Restrictions
Claims 1-2, 4-10, and 12-16 allowable. The restriction requirement among groups, as set forth in the Office action mailed on December 20, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 20, 2019 is withdrawn.  Claims 17-18, 20-26, 28-31, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
1. (Currently Amended) A finger-wearable blood pressure monitoring device, the device comprising: 
a cuff, 
a tactile sensor array disposed on or adjacent to an inward facing surface of the cuff, wherein the tactile sensor array includes a plurality of sensors; and
 control circuitry coupled to the tactile sensor array, the control circuitry including logic that when executed by the control circuitry causes the finger-wearable blood pressure monitoring device to perform operations including: 
monitoring, over a first time period, a pressure applied to each of the plurality of sensors; 
generating a plurality of tactile waveforms in response to monitoring the pressure, wherein each of the plurality of tactile waveforms is representative of the pressure applied to a respective one of the plurality of sensors over the first time period; 
decomposing each of the plurality of tactile waveforms into a lowpass component and a bandpass component via one or more filters, wherein the bandpass component corresponds to pressure fluctuations over the first time period due, at least in part, to blood flow within a digital artery, and wherein the lowpass component is representative of a baseline pressure corresponding to the pressure applied with at least some of the pressure fluctuations filtered out; 
extracting features from at least one of the lowpass component or the bandpass component of each of the plurality of tactile waveforms; and 

17. (Currently Amended) A method for estimating blood pressure, the method including: 
monitoring, over a first time period, a pressure applied to a plurality of sensors included in a tactile sensor array; 
generating a plurality of tactile waveforms in response to monitoring the pressure, wherein each of the plurality of tactile waveforms corresponds to the pressure applied to a respective one of the plurality of sensors over the first time period; 
decomposing each of the plurality of tactile waveforms into a lowpass component and a bandpass component via one or more filters, wherein the bandpass component corresponds to pressure fluctuations over the first time period due, at least in part, to blood flow within a digital artery, and wherein the lowpass component is representative of a baseline pressure corresponding to the pressure applied with at least some of the pressure fluctuations filtered out; 
extracting features from at least one of the lowpass component and the bandpass component of each of the plurality of tactile waveforms; and 
estimating, blood pressure using a machine learning model to generate a fit of the features extracted from the at least one of the lowpass component or the bandpass component of each of the plurality of tactile waveforms.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Lading et al. (US 2017/0238878), Kaspari et al. (US Patent No. 5533511), Narimatsu (US Patent No. 5762610), and Furness, III et al. (US 2017/0258336) references. While in combination these references disclose a system/device/method to monitor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791